Case 1:16-cr-00011-JJM-LDA Document 94 Filed 11/13/18 Page 1 of 1 PageID #: 804



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA                                :

VS.                                                             CR. No. 16 – 11 M

JASON BOUDREAU                                          :

______________________________________________________________________________


                            MOTION TO CONTINUE SENTENCING

        Now comes Jason Boudreau, the Defendant in the above captioned matter, and moves this
Honorable Court to continue the sentencing in this matter for a period of 60 days. In support of this
request, defense counsel states that he is waiting for a mitigation report to be finalized and received.
        The government, through AUSA Denise Baron, has no objection to the granting of this
Motion.


                                                        Respectfully submitted
                                                        Jason Boudreau
                                                        By his attorney,


                                                        /s/ Olin Thompson #5684
                                                        Assistant Federal Defender
                                                        10 Weybosset St., Ste. 300
                                                        Providence, RI 02903
                                                        (401) 528-4281
                                                        FAX 528-4285
                                                        olin_thompson@fd.org



                                         CERTIFICATION
       I hereby certify that a copy of this motion was delivered by electronic notification to Denise
Barton, Assistant United States Attorney, on November 13, 2018.


                                                        /s/ Olin Thompson
